ITEMID: 001-111215
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF ESERTAS v. LITHUANIA
IMPORTANCE: 3
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Fair hearing);Pecuniary and non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Helen Keller;Isabelle Berro-Lefèvre;Paulo Pinto De Albuquerque
TEXT: 5. The applicant was born in 1978 and lives in Kaunas.
6. The applicant owned a flat together with another person, I.B. On 15 May 2001 the applicant and I.B. disconnected the flat from the central heating system provided by the company “Litesko Ltd.” (hereinafter – Litesko), and signed a contract with an alternative heating provider. On 15 June 2001 the new provider’s heating system was installed in the flat. On 6 August and repeatedly on 17 October 2001 the applicant informed Litesko about the termination of their old agreement. According to the applicant, in the following months they received no bills from the old heating provider. In February 2002, however, Litesko sent a bill for heating to the applicant and I.B.
7. Following the refusal by the applicant to pay the bill, Litesko filed a civil claim for payment for the period from 1 January 2002 to 1 September 2003.
8. On 7 June 2004 the Palanga City District Court (hereinafter - the Palanga Court) dismissed the claim by Litesko. The court observed that the owners of the flat were free to choose their heating provider and they had informed the plaintiff about the termination of the agreement and properly disconnected from the heating system. The court concluded that the plaintiff itself had acknowledged that it no longer supplied heating to the flat. It was also established that the applicant together with I.B. and Litesko were no longer in a contractual relationship for heat consumption. The Palanga Court noted that the claim filed by the plaintiff was an unsubstantiated attempt to enrich itself at the expense of the other party.
9. Litesko missed the time-limit for lodging an appeal and its request to renew it was dismissed. Neither of the parties requested re-opening of the proceedings.
10. In 2006 Litesko brought a new claim against the applicant and I.B., requesting payment for heating for the period 1 April 2004 to 1 September 2005.
11. On 20 March 2006 the Kaunas City District Court upheld the claim and awarded Litesko 490 Lithuanian litai (LTL; approximately 142 euros (EUR)) against each of the owners. Having re-interpreted the domestic law, the court ruled that the applicant and I.B. were still in a contractual relationship with Litesko because they had arbitrarily disconnected the heating system and thus they had to pay for the heating. The court found that the 7 June 2004 court decision did not have res judicata effect as the new claim concerned a different period of time, and that this situation was therefore not identical to the one ruled upon earlier by another District Court.
12. On 20 June 2006 the Kaunas Regional Courta contractual relationship between the parties and the supply of heating to the flat.
13. The applicant did not have the right to lodge a cassation appeal as the amount of the claim was smaller than the minimum required by domestic law for the lodging of such an appeal.
14. Article 279 § 4 of the Code of Civil Procedure provides that once a judgment, decision or ruling becomes effective, the parties or other persons to the proceedings as well as the successors to their rights may not raise once again the same claims on the same grounds, and may not contest the facts and legal relations that had been established by a court in another case.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
